 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING, et al.,                      Case No.: 18cv1455-LAB (JLB)
12                                 Plaintiff,
                                                FINDINGS AND ADMONITION
13    v.                                        TO PLAINTIFF
14    OASIS MEDIA, LLC, et al.,
15                              Defendant.
16
17         After affording Plaintiffs Anton Ewing notice and an opportunity to be heard,
18   the Court found that although he had been repeatedly ordered to obey Civil Local
19   Rule 83.4 (concerning civility and professionalism), he repeatedly violated this rule.
20   Ewing was discourteous and unprofessional when communicating with opposing
21   parties and counsel; he disparaged their intelligence, ethics, and behavior; and he
22   acted in a manner detrimental to the proper functioning of the judicial system.
23         Although Ewing has usually proceeded pro se, he is a frequent litigant, and
24   represents to the Court that he has a J.D. from the University of Arizona College
25   of Law. Despite his having legal training, the Court has repeatedly had to remind
26   or order him to familiarize himself with various rules and to obey them. He is not
27   in the same category as ordinary civil litigants whose unfamiliarity with applicable
28   rules is more excusable. See Doe v. City of Los Angeles, 2013 WL 6019121, at

                                                1
                                                                           18cv1455-LAB (JLB)
 1   *15 (C.D. Cal., Nov. 13, 2013); Phillips v. KIRO-TV, Inc., 817 F. Supp. 2d 1317,
 2   1323 (W.D. Wash., 2011). Although Civil Local Rule 83.4 refers to the duties of
 3   attorneys, Ewing must treat it as applicable to him. He is ORDERED to read and
 4   obey it. He is also ORDERED to read and obey Fed. R. Civ. P. 11.
 5         Specifically, Ewing is ORDERED to be courteous and civil in all
 6   communications with opposing counsel, parties, and third parties and to refrain
 7   from disparaging their intelligence, ethics, or behavior. This includes making
 8   accusations for improper purposes (such as to harass, delay, or embarrass) or
 9   making any accusation without first confirming that it is accurate and supported by
10   evidence. See Fed. R. Civ. P. 11(b)(1) and (3). In filings in this Court, he is
11   ORDERED not to attach or quote from private correspondence or other private
12   communications (including letters, emails, texts, or phone calls) between himself
13   and other parties or counsel, except as specifically authorized under applicable
14   rules or laws, or permitted by judicial officers of the Court. He is ORDERED to
15   refrain from making misrepresentations to opposing counsel or parties.
16         Several documents Ewing provided to the Court showed that he misleadingly
17   used the designation “JD” after his name, followed by a disclaimer mentioning
18   privilege and confidentiality, and citing legal authority.1 At the hearing, Ewing
19   represented to the Court that he had stopped using this designation and would not
20   resume doing so, and the Court takes him at his word. When communicating with
21   counsel, parties, or third parties in connection with litigation, Ewing is ORDERED
22
23
24   1
       Ewing offered the explanation that this was appropriate for his work as a tax
25   preparer. But the communications had nothing to do with tax preparation. In
     context, this was likely to mislead recipients, especially non-lawyers, into believing
26   he was a lawyer. In one particularly egregious example, he did this when
27   discussing settlement with a non-lawyer. He inaccurately said the case was over
     and had been resolved in his favor, apparently to convince his opponent to make
28   a quick payment.

                                               2
                                                                           18cv1455-LAB (JLB)
 1   not use the designation “JD” after his name or otherwise suggest that he is an
 2   attorney.
 3         For a period of 36 months from the date this order is issued, Ewing must file
 4   a copy of this order along with any new pro se pleading he files in this District.
 5
 6         IT IS SO ORDERED.
 7   Dated: May 29, 2019
 8
 9                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                           18cv1455-LAB (JLB)
